Title: To George Washington from Richard Dobbs Spaight, 24 June 1793
From: Spaight, Richard Dobbs
To: Washington, George



Sir
North Carolina New Bern 24th June 1793

On the 21st inst: I received information that a Schooner belonging to the port of Wilmington in this State had been fitted out as a privateer in South Carolina, on behalf of one of the parties at War, taken a British Vessel, and brought her into Wilmington as a Prize; at which place both the privateer and prize were then lying. In conformity to the instructions which I received from the Secretary of War in his letters of the 23rd and 24 of May last I Immediately sent off an Express with orders to the commanding Officers of the Counties of New Hanover and Brunswick to embody such part of the Militia under their command, as they might deem necessary and to seize and detain both the privateer and her prize untill I should receive such further instructions thereon as may appear to you proper. I also wrote to Colonel Read the Collector of the port, that if he thought he could consistent with his duty, to give directions to Captn Cook of the revenue Cutter to assist the Militia Officers if necessary in detaining the aforesaid Vessels. I have given the Officers instructions to carry the orders into effect with secrecy and dispatch and by no means to let either of the Vessels escape and to inform me of every circumstance of the case.
The circumstances of the case as far as I have been informed are as follow. The Schooner was called the Hector Captain Almsted belonging to Wilmington in this State from which place she sailed for Charleston some time in may last with intention of getting a french commission she cleared out from that port as an American bottom bound to the West Indies on the 7th June inst: as soon as she got over the Bar she sent back her American papers and went into Georgetown (So. Carolina) where she mounted her guns which it was suspected she brought in her hold from Charleston. when she came out of Georgetown she captured this English Vessel bound into the port, and brought her into Wilmington. The date of her commission and of the bill
 of Sale to the french Captain (to whom she was to be delivere’d at sea) was the first of June and she cleared out from Charleston on the 7th of June as an American bottom. Colonel Brown the Gentleman who gave me the information also gave me a copy of the Commission which is enclosed.
The instructions which I received from the War department so far as they relate to the detention and safe keeping of any vessel that may be fitted out in any of the ports of this State, I am in hopes can be carried into effect by the Militia—But in respect to that part of the instructions which relate to the detention of any of the parties at War who may commit Hostilities within the protection of this State; from the particular Situation of this Country I fear that the Militia cannot in every instance of Hostilities being committed fullfil those instructions. as it is probable they will be committed where nothing but a naval force can be of any service. the bar of Occacock over which nearly two thirds of the trade of the State is carried on is from 36 to 40 miles from the mouth of Neure river and that thro’ an extensive and open sound, the banks thro’ which the entrance is, is between three and four miles apart & only inhabited by the pilots, a privateer of any of the powers at War might come in there and anoy our trade in spite of any thing the Militia could do, unless they were assisted by an armed Vessel of sufficient force to capture the privateer Should a Vessel be fitted out for the express purpose of taking her, the same Wind that carried her down to the Bar would carry the privateer to Sea.
I think it my duty to state these facts to you, least in future should any thing of that kind occur, I may be censured for not doing that, which it was not in my power to perform Was the revenue Cutter properly equiped and manned by being sometimes at Occacock and sometimes at Cape Fear she might be of essential service at least against small privateers. You may be assured that every exertion in my power to carry those instructions into effect shall be made use of. I have the Honor to be with respect Sir your most Obedient servant

Rd D. Spaight

